Exhibit 2.1 The following abbreviations, when used in the inscription on the fact of the certificate, shall be constituted as though they were written out in full according to applicable laws or regulations: TEN COM– as tenants in common TEN ENT– as tenants by the entireties JT TEN– as joint tenants with right of survivorship and not as tenants in common UNIF GIFT MIN ACT - …………Custodian………… (Cust)(Minor) under Uniform Gifts to Minors Act……………. (State) Additional abbreviations may also be used though not in the above list. For value received …………… hereby sell, assign and transfer unto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBERS OF ASSIGNEE PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS INCLUDING POSTAL ZIP CODE OR ASSIGNEE Shares of the Common Shares represented by the within Certificate, and do hereby irrevocably constitute and appoint Attorney to transfer the said shares on the books of the within-named Company, with full power of substitution in premises. Dated: NOTICE: THE SIGNATURE TO THIS ASSIGMENT MUST CORRESPOND WITH THE NAME AS WRITTEN UPON THE FACE OF THE CERTIFICATE, IN EVERY PARTICULAR, WITHOUT ALTERNATION OR ENLARGEMENT OR ANY CHANGE WHATEVER./ SIGNATURE(S) GUARANTEED: THE SIGNATURE SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUION (BANKS, STOCHBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN AN APPROVED SIGNATURE GURANTEEMEDALLION PROGRAM, PURSUANT TO S.E.C. RULE 17Ad-15. AMERICAN BANK NOTE COMPANY 711 ARMSTRONG LAND COLUMBIA, TENNESSEE 38401 (931) 388-3003 PROOF OF FEBRUARY 24, 2010 SEADRILL LIMITED TSB 0186 BK SALES: HOLLY GRONER 931-490-7660 OPERATOR: JB NEW PLEASE INITIAL THE APPROPRIATE SELECTION FOR THIS PROOF: OK AS IS OK WITH CHANGES MAKE CHANGES AND SEND ANOHTER PROOF
